DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to 35 USC 112(b) of claim 3 have been fully considered and are persuasive. The 35 USC 112 (b) rejection has been withdrawn. 
Applicant's arguments with regards to 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480 in view of Springer et al. US 20180209447.
Regarding claim 1, Echeverri discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 1: combination of 1, 16, 15); 
a shaft shield connected to the rotor (Fig 1: (16)) and having an axial supply (Fig 1: Inlet (14));
a suction shield connected to the rotor (Fig 1: (15)) and axially set apart from the shaft shield (Fig 1: (16) is spaced away from (15)); 
and a plurality of blades (Fig 1: Vane (1)) between the shaft shield and suction shield and connected to the rotor (Fig 1: Vane (1) is between (16) and (15)); 
each blade (Fig 10: Vane (1)) comprising a leading edge (Fig 10: (6)) and a trailing edge (Fig 10: (7)) connecting between the shaft shield and the suction shield (Fig 1) and a suction side (Fig 1: (4)) and a pressure side (Fig 1: (5)),  
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
However, Echeverri is silent as to: 
wherein each blade cross-section is thicker near the leading edge on the suction and pressure sides along the length of each blade between the shaft shield and suction shield and tapers to a thinner cross-section near the trailing edge.
From the same field of endeavor, Springer teaches:
wherein each blade cross-section along the length of each blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides, and tapers to a thinner cross-section near the trailing edge.(Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 2, Echeverri discloses: 
wherein each blade comprises forward sweep 
Regarding claim 5, Echeverri discloses:
wherein a blade wrap angle of each blade is variable from suction shield to shaft shield (Fig 10: Blending (2) is changing from (16) to (15)).
Regarding claim 7, Echeverri discloses a connecting fillet extending between a suction and shaft shield (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillets extending over 10 to 50% of the leading edge length as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II))
Regarding claim 11, Echeverri discloses a connecting fillet (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
•	wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness 
But, Echeverri discloses that: 

wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness.
The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillets height along the section shield is 20% to 75% of the blades thickness as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Regarding claim 12, Echeverri discloses:
wherein blade leading edge connects to the shaft shield with a connecting fillet  (Fig 10: Blending (2) is changing from (16) to (15)).
Claim 3-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480 and Springer et al. US 20180209447 as applied to claim 1 above, and further in view of Modianos US 4063849.
Regarding claim 3, Echeverri discloses a cross section thicker at the thickest point near the leading edge than near the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge). However, Echeverri is silent as to:
wherein the cross-section near the trailing edge has a constant thickness and wherein the cross-section of each blade is 25% to 80% thicker at the thickest point near the leading edge than the constant thickness at the trailing edge.
From the same field of endeavor, Modianos discloses:
wherein the cross-section near the trailing edge has a constant thickness and wherein the cross-section of each blade is [[25% to 80%]] thicker at the thickest point near the leading edge than the constant thickness at the trailing edge.
 (Fig 6: The maximum thickness (D2) near the leading edge will be greater than a thickness near the trailing edge because the thicknesses that are towards the leading edge are close to a distance of 0. Even then, the maximum thickness near the leading edge being larger than any thickness near the trailing edge by 25 to 80% would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II))).
Regarding claim 4, Echeverri discloses a cross-sectional thickness (Fig 11-15: Leading edge is thicker than trailing edge). However, Echeverri is silent as to:
wherein each blade has a maximum cross-sectional thickness at 5% to 30% along the length of the blade, after which the blade tapers in cross-sectional thickness toward the trailing edge.
From the same field of endeavor, Modianos discloses:
wherein each blade has a maximum cross-sectional thickness at 5% to 30% along the length of the blade, after which the blade tapers in cross-sectional thickness toward the trailing edge (Fig 6; Col 5, line 59-62: Maximum thickness at 26% of the length of the blade).

Regarding claim 6, Echeverri discloses al of the above limitations. However, Echeverri is silent as to:
wherein the increase in blade wrap angle is between 0 and 60 degrees with a forward sweep.
From the same field of endeavor, Modianos discloses:
wherein the increase in blade wrap angle [[is between 0 and 60 degrees]] with a forward sweep.
 (Fig 9 and 11-20: The blade wrap angle is taught by the angle seen in the change cross sections of the blade in the figures. Even though the angle is not specifically taught, the blade wrap angle being between 0-60 degrees would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Regarding claim 8, Echeverri discloses each the blade (Fig 10: Vane (1)) 
Echeverri is silent as to:
wherein each blade comprises a leading edge and a trailing edge, with a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge.

wherein each blade comprises a leading edge and a trailing edge, with a cross-section [[which is at least 50%]] thicker on both suction and pressure sides near the leading edge than near the trailing edge.
 (Fig 6: The cross section of the blade at the leading edge on both suction and pressure sides will be thicker than the trailing edge where the cross section is close to a distance of 0. Even then, the cross section of the blade at the leading edge on both suction and pressure sides near the trailing edge being at least 50% thicker than the trailing edge would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Regarding claim 9, Echeverri discloses
wherein the blade thickness is provided by a fillet (Fig 7 and 10: Fillet (8)) which wraps around the leading edge of an original blade and extends toward  the trailing edge (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
Regarding claim 10, Echeverri discloses a fillet (Fig 7 and 10: Fillet (8)). However, Echeverri does not explicitly teach this:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
But, Echeverri discloses that: 

wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II))


Claims 1, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Modianos US 4063849 in view of Echeverri US 10648480.
Regarding claim 1, Modianos discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 2: (24)); 
a shaft shield connected to the rotor (Fig 2: Shroud (32)) and having an axial supply (Fig 2: (12));
a suction shield connected to the rotor (Fig 2: Shroud (34)) and axially set apart from the shaft shield (Fig 2: (34) is spaced away from (32)); 
and a plurality of blades (Fig 2: Vane (30)) between the shaft shield and suction shield and connected to the rotor (Fig 2: Vane (30) is between (34) and (32)); 
each blade (Fig 2: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Opposite end of 36)) connecting between the shaft shield and the suction shield (Fig 7) and a suction side (Fig 6: (Suction side is the concave side of the vane)) and a pressure side (Fig 6: (Pressure side is the convex side of vane)), 
However, Modianos is silent as to:
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
wherein each blade cross-section along the length of each blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides, and tapers to a thinner cross-section near the trailing edge.
From the same field of endeavor, Echeverri teaches 
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Modianos to have fillets to improve the impellers longevity and wear life (Col 6, line 26-40).
From the same field of endeavor, Springer teaches:
wherein each blade cross-section along the length of each blade between the shaft shield and suction shield is thicker near the leading edge on the suction and pressure sides and tapers to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 13, Modianos discloses:
the centrifugal dredge pump (Fig 1: Impeller system for centrifugal pump) comprising: 
a pump housing (Fig 2: (16)) with an axial inlet (Fig 2: (12)) and an outlet (Fig 2: (20));
the impeller (Fig 2: (15)) connected to the pump housing through the rotor (Fig 2: (24)) being connected to the pump housing such that the rotor can rotate around an axis A (Fig 2: (24) is centered on an axis of rotation);
and the shaft shield (Fig 2: Shroud (32)) having the axial supply aligned with the axial inlet (Fig 2).
Regarding claim 14, Modianos discloses:
A dredging vessel comprising the centrifugal dredge pump (Fig 1: Impeller system for centrifugal pump).
Regarding claim 15, Modianos discloses wherein the blade comprises (Fig 8: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Far edge for (36)). 
 wherein each blade cross-section along the length of the blade between the shaft shield and suction shield is thicker near the leading edge on both suction and pressure sides, and tapers to a thinner cross-section near the trailing edge, the bade having at least one a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge, 
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge.
However, Echeverri does teach that:
 the bade having at least one a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge, 
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
(Fig 6: The cross section of the blade at the leading edge on both suction and pressure sides will be thicker than the trailing edge where the cross section is close to a distance of 0. Even then, the cross section of the blade at the leading edge on both suction and pressure sides near the trailing edge being at least 50% thicker than the trailing edge would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the 
From the same field of endeavor, Springer teaches:
wherein each blade cross-section is thicker near the leading edge on both suction and pressure sides, and tapers to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 17, Modianos discloses all of the limitations above.  However, Modianos does not explicitly teach this:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
From the same field of endeavor, Echeverri teaches:
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of .

Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Brodersen US 5478200 in view of Echeverri US 10648480 and Springer et al. US 20180209447.
Regarding claim 18, Brodersen discloses:
A method of modifying an original blade for a centrifugal dredge pump, the blade comprising a leading edge and a trailing edge, 
the method comprising: adding material to the original blade (Col 2, line 14-20: Adding material to the blade area).
However, Brodersen is silent as to
at and near the leading edge to the suction and pressure sides of the blade;
and tapering the added material in a direction toward the trailing edge 
wherein each cross-section of the modified blade along the length of the blade is thicker near the leading edge on both sides and tapers to a thinner cross-section near the trailing edge
From the same field of endeavor, Echeverri teaches: 
at and near the leading edge to both sides of the blade (Fig 9: Blending (2) is an added material that is form near the leading edge and suction and pressure sides)
and tapering the added material in a direction toward the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge).

From the same field of endeavor, Springer teaches:
wherein each cross-section of the modified blade along the length of the blade is thicker near the leading edge on both sides and tapers to a thinner cross-section near the trailing edge (Fig 8: the leading edge of the blades are thicker through the cross sections compared to the trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blade profile of the blades of Echeverri to reduce the loading and consequently to prevent at the intake side cavitation or separation and at the pressure side dead water or return flow (Par 22).
Regarding claim 19, Echeverri discloses wherein the step of adding material to the original blade (Fig 7 and 10: Fillet (8)) at and near the leading edge comprises wrapping material around the leading edge and extending toward the trailing edge on both sides of the original blade (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
However, Echeverri does not explicitly teach this:
that the material is a constant thickness for 10% of the blade length between leading edge and trailing edge.
But, Echeverri discloses that: 

that the material is a constant thickness for 10% of the blade length between leading edge and trailing edge.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Regarding claim 20, Echeverri teaches all of the above limitations. However, Echeverri does not explicitly teach:
wherein the material added is the same material as that of the original blade (Col 10, line 36-38: Material is added on for the blending (2))
But, Echeverri does teach that the material is to influence flows, and improve hydraulics/hydrodynamics, so as to prevent "hot spots" where wear might be accelerated or failure may happen prematurely. Therefore, one would optimize the material added to the blade to be the same to create better bonding between the blade and fillets and to create the same flow along the blade. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the materials of the fillets and blades to be the same as a matter of routine optimization. (MPEP 2144.05 (II)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745